           Case 2:16-cr-00100-GMN-DJA Document 425 Filed 12/07/20 Page 1 of 2



 1
     John A. Kawai, NSBN 14893
 2   CARPENTER, ZUCKERMAN & ROWLEY
     400 South 4th Street, Suite 500
 3   Las Vegas, NV. 89101
     Tel.: (805)272-4001
 4   Fax: (805)719-6858
     Email: jk@czrlaw.com
 5   Of Attorneys for Plaintiffs
 6   Deborah A. Bianco, Pro Hac Vice Admitted
     Washington State Bar No. 19826
 7   14535 Bel-Red Road, #201
     Bellevue, WA 98007
 8   Tel: (425) 747-4500
     Fax: 425-747-8400
 9   Email: deb@debbiancolaw.com
10   Carol L. Hepburn, Pro Hac Vice Admitted
     Washington State Bar No. 8732
11   PO Box 17718
     Seattle, WA 98127
12   Tel: 206) 957-7272
     Fax: (206) 957-7273
13   Email: carol@hepburnlaw.net
14   Attorneys for Plaintiffs
15                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
16
      United States of America,
17
                                                Case No. 2:16-cr-00100-GMN-CWH
18                                Plaintiff,
                                                NOTICE OF CHANGE OF ADDRESS RE
19    v.                                        PLAINTIFFS’ COUNSEL CAROL L. HEPBURN,
                                                P.S.
20    Jan Rouven Fuechtener,
21                                Defendant.
22

23

24

25

26

27    NOTICE OF CHANGE OF ADDRESS RE                                 CAROL L. HEPBURN, P.S.
      PLAINTIFFS’ COUNSEL CAROL L. HEPBURN, P.S. - 1                    ATTORNEYS AT LAW
28                                                                         PO BOX 17718
                                                                        SEATTLE, WA 98127
29                                                           TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
          Case 2:16-cr-00100-GMN-DJA Document 425 Filed 12/07/20 Page 2 of 2



 1
            As of November 9, 2020, there has been a change of address for Carol L. Hepburn, P.S.
 2

 3   The mailing address has changed to PO Box 17718, Seattle, WA. 98127 and the physical address

 4   has changed to 1319 N. 43RD Street, Seattle, WA. 98103. All other contact information including
 5
     email, telephone number and fax number have remained the same.
 6
            Respectfully submitted,
 7
            Dated: December 7, 2020.             CAROL L. HEPBURN, P.S.
 8

 9                                               By: /s Carol L. Hepburn________________
                                                 Carol L. Hepburn, Pro Hac Vice Admitted
10                                               PO Box 17718
                                                 Seattle, WA. 98127
11
                                                 (206) 957-7272 phone
12                                               (206) 957-7273 fax
                                                 Emails: carol@hepburnlaw.net
13                                               Of Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27    NOTICE OF CHANGE OF ADDRESS RE                                       CAROL L. HEPBURN, P.S.
      PLAINTIFFS’ COUNSEL CAROL L. HEPBURN, P.S. - 2                          ATTORNEYS AT LAW
28                                                                               PO BOX 17718
                                                                              SEATTLE, WA 98127
29                                                                 TEL: (206) 957-7272 / FAX: (206) 957-7273

30

31
